Citation Nr: 0717404	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-18 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder, to include secondary to bilateral shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active duty service from October 1981 to 
January 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied service connection for a bilateral 
knee disorder.

A statement of the case in June 2003 readjudicated this claim 
on a direct basis, and as secondary to service connected shin 
splints.

In July 2004 the veteran testified at a hearing before the 
undersigned sitting in Washington, D.C. A transcript of that 
hearing is of record.

In October 2004 the Board remanded this case for additional 
development.  It has now been returned for adjudication.

The regulation addressing service connection for disabilities 
on a secondary basis, 38 C.F.R. § 3.310, was amended 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(Sept. 7, 2006).  The change was made to conform VA 
regulations to decisions from the United States Court of 
Appeals for Veterans Claims (Court), specifically Allen v. 
Brown, 7 Vet. App. 439 (1995).  There is, however, no 
evidence that the veteran has been informed of this 
regulation.

The timing of the amendment to 38 C.F.R. § 3.310(b) requires 
VA to consider whether the service connected bilateral shin 
splints aggravated the veteran's bilateral knee disorder.  
There is no documentation that the RO has specifically 
considered whether bilateral shin splints aggravate the 
appellant's knee disorders.  As such the Board must, in part, 
remand this issue.  

The record raises the issue of entitlement to service 
connection for residuals of frostbite of the right hand.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

FINDING OF FACT

A bilateral knee disorder was not present in-service, 
arthritis of the knees was not compensably disabling within 
one year of the veteran's discharge from active duty, and a 
knee disorder is not shown to be caused by a service-
connected disability.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service, arthritis of the knees may not be 
presumed to have been so incurred, and a bilateral knee 
disorder is not proximately due to a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004, and 
June 2005 correspondence, amongst other documents considered 
by the Board, fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claim was readjudicated in an October 2006 
supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The above referenced notices, 
however, cure any timing error.  In this case, the veteran 
was notified in a March 2002 VA letter prior to the initial 
adjudication of the claim in June 2002.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim to include the opportunity to 
present pertinent evidence and testimony.  There is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

While the veteran was not notified of the regulations 
governing how VA assigns a rating or an effective date to a 
disorder, that error was harmless because, to the extent 
indicated in this decision, the preponderance of the evidence 
is against the claim.  Hence, any questions pertaining to the 
assignment of a rating or an effective date are moot. 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Analysis

The veteran asserts that her service-connected shin splints 
caused her bilateral knee disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, applicable regulations provide that service 
connection may be granted for a disability if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

The veteran's December 1980 enlistment examination report 
indicates that she had bilateral bunionectomies prior to 
service. During service, she was seen for various foot and 
leg problems. These included, among others, painful feet, 
bilateral shin splints, bilateral stress fractures of the 
tibia, and bilateral plantar fasciitis.  The service medical 
records are silent for evidence of any complaints, injuries, 
treatment, or diagnoses pertaining to a chronic bilateral 
knee disorder.  

Post-service medical records indicate that she received 
treatment for various knee problems.  A March 2002 VA 
examination diagnosed bilateral chondromalacia.  She was also 
diagnosed with knee pain due to osteoarthritis.  VA treatment 
records dating in 2002 reveal the veteran was seen for 
evaluation of bilateral knee pain of approximately 15 years 
duration.  Following examination the examiner noted that the 
etiology of the veteran's pain was unclear.

At a June 2005 VA orthopedic examination, the veteran 
reported having shin splints in service in 1985 - 1986 which 
flared-up when running.  She reported that when she walked a 
lot she suffered radiating pain to the mid anterior legs, and 
her knees hurt because of the way she walked.  She wore 
orthotics in her shoes, and had left knee surgery 
approximately two years ago.  Following a physical 
examination the diagnosis was degenerative arthritis of both 
knees and bilateral chondromalacia.  The examiner opined 
that:

Based on a thorough review of an 
extensive [claims files] on [the veteran] 
as well as her examination by me ..... and 
the lack of any knee condition during her 
military service, as well as any 
immediate documentation of any knee 
condition following her discharge from 
the military, it is my opinion that her 
current bilateral knee condition is less 
likely than not the result of the service 
connected bilateral shin splints of her 
legs.  

Based on available information it is my 
opinion that the etiology of her 
bilateral knee condition is speculation.

Associated with the claims folder are substantial VA Medical 
Center medical treatment records.  These records do not 
contain any evidence to support the veteran's theory of 
causation.  The records denote ongoing treatment for numerous 
conditions, including a bilateral knee disorder, but the 
records do not provide any competent evidence of a link 
between shin splints and the bilateral knee disorder.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim.  There is no objective medical 
evidence to show that the veteran's bilateral knee disorder 
was caused by her service-connected shin splints.  The VA 
examiner reviewed all of the evidence of record and provided 
an opinion that the shin splints did not cause the bilateral 
knee disorder.  There is no medical evidence of record to the 
contrary.  The veteran's claim for service connection for a 
bilateral knee disorder, as secondary to service-connected 
shin splints, must be denied.

Additionally, as VA treatment records reveal a diagnosis of 
bilateral early osteoarthritis of the knees in 2002, it is 
evident that compensably disabling arthritis was not shown 
within any presumptive period after service.
 
The only evidence in support of the veteran's claim is her 
contentions.  The veteran is capable of presenting lay 
evidence regarding the symptoms of her bilateral knee 
disorder.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus of 
causation by her service-connected disability, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since a clear preponderance of the evidence is against the 
claim of entitlement to service connection for a bilateral 
knee disorder, claimed as secondary to service-connected shin 
splints, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral knee disorder, claimed as 
secondary to service-connected shin splints is denied.


REMAND

The VA examination in June 2005 concluded that the veteran's 
bilateral knee disorder was not secondary to the service 
connected shin splints.  However, the examination did not 
specifically address whether the veteran's bilateral shin 
splints aggravate any current bilateral knee disorder.  
Accordingly, another VA examination should be conducted on 
remand to determine specifically whether the bilateral knee 
disorder was aggravated by the service- connected shin 
splints. 

Accordingly, this matter is REMANDED for the following 
action:

1. The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The corrective notice should, 
among other things, invite the appellant 
to submit any additional evidence or 
argument she has in her possession that 
may further her claim.

2.  The claims files must be referred for 
review by a VA orthopedist to determine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current bilateral knee disorder is 
permanently aggravated by the veteran's 
service-connected shin splints.  
Aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms. The examiner should provide a 
complete rationale for the opinion 
expressed and conclusion reached.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA. 38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).

5. Thereafter, the RO must readjudicate 
the veteran's claim. The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent. If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  The current version 
of 38 C.F.R. § 3.310 (2006) must be 
addressed.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


